        Case 3:02-cr-00082-BAJ-EWD        Document 120     04/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 STEPHEN P. SIMON NO. 02-00082-BAJ-EWD

                                       ORDER

       Considering Defendants unopposed M.otion To Terminate Defendants

Supervised Release Term Pursuant to 18 U.S.C. § 3583(e)(l) (Doc. 115),

       IT IS ORDERED that Defendant's Motion is GRANTED. Pursuant to

18 U.S.C. §3583(e)(l), and upon consideration of the factors set forth at Title 18,

section 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),

Defendant s term of supervised release is TERMINATED as of the date of this order.

Specifically, the Court finds that the purposes of sentencing are satisfied by early

termination of Defendants supervised release based on Defendants successful


reintegration to the community, which includes opening two Grease Monkey™ auto


repair franchises in the Baton Rouge area with his brother; Defendant's compliance

with all conditions of supervised release, which includes abstinence from illicit drugs;

the nature and circumstances of Defendant's offense of conviction; the need to deter


future criminal conduct; and the need to protect the public.
Case 3:02-cr-00082-BAJ-EWD           Document 120       04/09/21 Page 2 of 2




See 18 U.S.C. § 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5).



                                                              1^
                            Baton Rouge, Louisiana, this ' day of April, 2021


                                           K..C.5
                                    JUDGE BRIANS. JACKSON
                                    UNITED STATES mSTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
